Citation Nr: 1430671	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for breast cancer, including residuals of surgery.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel












INTRODUCTION

The Veteran had active duty (AD) from February 1984 to October 1988; August 25, 1990 to August 28, 1990; February 3, 1991 to May 26, 1991; June 28, 1991 to July 31, 1991; and March 31, 2003 to April 7, 2003.  She also had reserve service with the Naval Reserves, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board previously remanded this case in October 2012 and November 2013.


FINDING OF FACT

The Veteran's breast cancer was incurred in, or caused by, her military service.


CONCLUSION OF LAW

The criteria for service connection for breast cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b).  In this decision, the Board grants service connection for breast cancer, which represents a complete grant of that benefit sought on appeal.  Thus, any deficiency in VA's compliance with the VCAA in regard to the service connection claim is harmless error.
Service Connection for Breast Cancer

The Veteran asserts that she developed cancer in her right breast during active military service.  Specifically, she states that she was examined numerous times for a lump in her right breast but told that it was highly unlikely she had breast cancer due to her age.  The Veteran states that she had to have a right breast lumpectomy and removal of some lymph nodes in 1987.  She contends that she also received five radiation treatments on her right breast.  In addition, the Veteran states that she had right breast surgery in the same area in 1989.  She further claims that the recurrence of breast cancer in 2002, which led to her bilateral mastectomy and current lymphedema of her right arm, resulted from the same breast cancer she had on active duty.  Thus, she contends that service connection is warranted for breast cancer, including residuals of surgery. 

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.

Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

In regards to whether the Veteran had breast cancer during a period of AD, ACDUTRA or INACDUTRA, a review of her service treatment records (STRs) shows that she had a period of ACDUTRA from June 1989 to July 1989; from December 10, 1989 for a period of 26 days; and January 2, 1990 to January 12, 1990.  Of the obtainable STRs associated with her claims file, the Veteran had normal breast examinations, including mammograms, during all her periods of service prior to June 2002, when she had an actual diagnosis of breast cancer.  There are no records of any treatment for breast cancer, including a lumpectomy, other surgical procedures or radiation treatment during any periods of service prior to June 2002.  A December 1989 triennial physical examination report, however, is the first instance noted she had a scar on the right upper quadrant of her breast.  Subsequent physical examinations noted a scar on the right upper quadrant of her breast status post removal of a benign tumor in May 1990.  See Routine Physical Examination dated April 1991.  Since the December 1989 physical examination report first noted the Veteran's scar on the right upper quadrant of her breast, it is reasonable then to deduce that she had the procedure prior to May 1990.  Thus, the evidence of record indicates that she had removal of a benign tumor from her right breast most likely during a period of ACDUTRA.

Additionally, the possible relationship between the Veteran's right breast cancer and the prior removal of a benign tumor was addressed in a June 2002 report by B.A. Morton, M.D., one of the Veteran's treating physicians at Kaiser Permanente.  Dr. Morton recounted an accurate medical history and opined the small incision in the upper outer quadrant right breast appeared too small to have done an adequate lumpectomy with axillary node dissection.  He continued that she might have had a biopsy and not a lumpectomy followed by radiation therapy.   Dr. Morton also commented that that it appeared no lymph nodes were removed at the time of the previous surgery.  He had a biopsy performed that showed the Veteran had a mass in her right breast.   In a June 2002 opinion letter, Dr. Morton recommended that she undergo a complete mastectomy in light of the fact that she previously had breast cancer.   In July 2002, she underwent a simple bilateral mastectomy.  A subsequent biopsy of her right breast identified the previous biopsy site and revealed that she had lobular carcinoma in situ with pagetoid spread; no residual ductal carcinoma in situ; fibrocystic changes; nipple with no pathologic abnormality; and skin with seborrheic keratosis.  Thereafter, she was evaluated to determine whether she would be a possible candidate for tissue expanders and implants in the future with her history of having had radiation treatment five times once a week at Camp Pendleton.  Dr. Pez, a member of the treating staff at Kaiser Permanente, opined that if there was any radiation damage it was minimal as there was no necrosis, no atypia, but only focal endothelial swelling.   The Veteran has had several bilateral breast reconstruction surgeries following her bilateral mastectomy with the last one in 2008.  As a result of cancer in her right breast, she has developed lymphedema in her right arm.  See October 2008 Kaiser Permanente Occupational Therapy Initial Evaluation and Discharge. 

In sum, the Veteran's STRs, while unclear, indicate that she had a benign tumor removed from her right breast during a period of ACDUTRA in 1989.  Her treating physician, Dr. Morton opined that her subsequent diagnosis of cancer in the right breast in June 2002 was related to her prior right breast condition.  Consequently, the Veteran has had several bilateral breast reconstruction surgeries and continues to experience lymphedema in her right arm.  As the evidence for and against this claim is in relative equipoise, any doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for breast cancer is granted. 


ORDER

Entitlement to service connection for breast cancer, including residuals of surgery is granted.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


